I do not agree that "the failure (quoting from Judge HODGES' opinion) of appellants to appear and answer did not relieve the appellee of the burden of proving by legal evidence that there had been such misapplication or misappropriation of the funds of the Farmers' National Bank as would render Love and his surety liable to a creditor of the bank."
As I understand the law, such failure entitled appellee to judgment against appellants for damages, if he stated a cause of action against them in his petition, and relieved him of the burden of proving anything more than the amount of the damages. See the authorities cited by Judge HODGES, and others as follows: Long v. Wortham, 4 Tex. 381; Guest v. Rhine, 16 Tex. 549; Watson v. Newsham, 17 Tex. 437; Trabue v. Stonum,20 Tex. 453; Niblett v. Shelton, 28 Tex. 548; Tarrant County v. Lively, 25 Tex.Supp. 399; Boles v. Linthicum, 48 Tex. 221; Miller v. Trice (Tex.Civ.App.) 219 S.W. 229; 34 C.J. 172 et seq.; 15 R.C.L. 667. I think a cause of action was stated in the petition, and therefore respectfully dissent from the conclusion reached by the majority that the judgment should be reversed on the grounds specified in said opinion.